  Case 1:16-cv-04756-NGG-VMS Document 353-1 Filed 12/04/20 Page 1 of 7 PageID #: 12869


Pezzi, Stephen (CIV)

From:                                Araceli Martínez-Olguín <martinez-olguin@nilc.org>
Sent:                                Friday, December 04, 2020 1:10 PM
To:                                  Pezzi, Stephen (CIV); Colangelo, Matthew; 'Muneer Ahmad'
Cc:                                  Khan, Sania; Wardenski, Joseph; Finkelstein, Alex; Dasgupta, Anisha;
                                     batallavidal_lso@mailman.yale.edu; Parker, Joshua; 'Jessica Young'; Mayra Joachin;
                                     Trudy Rebert; Thorp, Galen (CIV); Westmoreland, Rachael (CIV); Marutollo, Joseph
                                     (USANYE); Rosenberg, Brad (CIV); karen.tumlin@justiceactioncenter.org; Batalla;
                                     batalla@maketheroadny.org
Subject:                             RE: EDNY DACA - Meet and confer; request for consent to file reply brief


Stephen and counsel,

We appreciate you sharing that update about converting expanding 1 year DACA/EADs to 2 years, and are heartened to
learn that you might be in a position to get the needed approvals for these proposals as early as next week. Plaintiffs
would be in a position to agree to publication on the USCIS and DHS websites regarding the conversion of 1 year DACA
and EAD grants to 2 years by COB Monday. With respect to individualized mailed notices within 30 days, that also seems
promising. Plaintiffs continue to need mailed individual EADs with the correct expiration date. Do you have a proposal
on how soon those could be completed?

We’re happy to continue discussing this and wonder if you might have some time later today to make sure we
understand what the agency is prepared to do, and on what timeline. If and when we can reach agreement on these
proposals we could submit a notice to the court.

Cheers,
Araceli

Araceli Martínez-Olguín | Supervising Attorney
(pronouns: she/hers/ella)
National Immigration Law Center
t: 213.797.7420 | f: 213.639.3911 | e: martinez-olguin@nilc.org


From: Pezzi, Stephen (CIV) <Stephen.Pezzi@usdoj.gov>
Sent: Friday, December 4, 2020 8:32 AM
To: Colangelo, Matthew <Matthew.Colangelo@ag.ny.gov>; 'Muneer Ahmad' <muneer.ahmad@ylsclinics.org>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Wardenski, Joseph <Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex
<Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha <Anisha.Dasgupta@ag.ny.gov>; batallavidal_lso@mailman.yale.edu;
Parker, Joshua <Joshua.Parker@ag.ny.gov>; 'Jessica Young' <jessica.young@maketheroadny.org>; Mayra Joachin
<Joachin@nilc.org>; Araceli Martínez-Olguín <martinez-olguin@nilc.org>; Trudy Rebert <rebert@nilc.org>; Thorp, Galen
(CIV) <Galen.Thorp@usdoj.gov>; Westmoreland, Rachael (CIV) <Rachael.Westmoreland@usdoj.gov>; Marutollo, Joseph
(USANYE) <Joseph.Marutollo@usdoj.gov>; Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>;
karen.tumlin@justiceactioncenter.org; Batalla <Batalla@nilc.org>; batalla@maketheroadny.org
Subject: RE: EDNY DACA - Meet and confer; request for consent to file reply brief

Counsel,

On the issue of extending 1-year DACA/EADs to 2 years, we do have an update to offer. After further
conversations within DOJ, DHS, and USCIS, we are optimistic that, as early as next week, we could be in a position
to agree to something like the following:
                                                                  1
  Case 1:16-cv-04756-NGG-VMS Document 353-1 Filed 12/04/20 Page 2 of 7 PageID #: 12870


    •   Immediate notice on DHS and USCIS websites about the Court’s order and a forthcoming extension of all
        1-year DACA/EADs to 2 years, as early as COB Monday.

    •   Within 30 days, individualized paper notice to class members that deferred action has been extended from 1
        years to 2 years.

    •   Within 30 days, individualized paper notice to class members that existing 1-year EADs have now been
        extended by DHS/USCIS to two years. These could be presented to an employer as definitive evidence of
        the extension of the validity period of the EADs. These notices would be specific to each individual, and
        also specifically note that they are to be accepted for I-9 verification, for example.

    •   This would all be accomplished a letter, on government letterhead, with secured features.

Happy to answer any questions you have about the 1-year vs. 2-year extension issues raised above, as well as some
of the potential downsides of the Federal Register notice approach. In short, it now seems likely that an extension
of 1-year EADs to 2-year EADs can be accomplished as quickly (or more quickly) as a Federal Register notice, and
our understanding is that Plaintiffs’ ultimate goal here is the extension of those EADs as quickly as possible.

On the other issues, I am disappointed to hear that Plaintiffs have no further proposals to share (e.g., on the
unlawful presence issue), as our conversation yesterday evening led me to believe that further discussion might be
fruitful. Please let me know if anything changes (including after your filing), such that you think additional
conversation on those issues might be worth pursuing. Either way, I look forward to hearing your thoughts on the
proposal above (which, to be clear, would still require additional sign-off within DOJ and DHS before we could
reach a definitive agreement).

Best,

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov

From: Colangelo, Matthew <Matthew.Colangelo@ag.ny.gov>
Sent: Friday, December 04, 2020 11:19 AM
To: Pezzi, Stephen (CIV) <spezzi@CIV.USDOJ.GOV>; 'Muneer Ahmad' <muneer.ahmad@ylsclinics.org>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Wardenski, Joseph <Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex
<Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha <Anisha.Dasgupta@ag.ny.gov>; 'batallavidal_lso@mailman.yale.edu'
<batallavidal_lso@mailman.yale.edu>; Parker, Joshua <Joshua.Parker@ag.ny.gov>; 'Jessica Young'
<jessica.young@maketheroadny.org>; 'Mayra Joachin' <Joachin@nilc.org>; 'Araceli Martínez-Olguín' <martinez-
olguin@nilc.org>; 'Trudy Rebert' <rebert@nilc.org>; Thorp, Galen (CIV) <GThorp@civ.usdoj.gov>; Westmoreland,
Rachael (CIV) <rwestmor@CIV.USDOJ.GOV>; Marutollo, Joseph (USANYE) <JMarutollo@usa.doj.gov>; Rosenberg, Brad
(CIV) <BRosenbe@civ.usdoj.gov>; 'Karen Tumlin' <karen.tumlin@justiceactioncenter.org>; 'Batalla' <Batalla@nilc.org>;
'batalla@maketheroadny.org' <batalla@maketheroadny.org>
Subject: RE: EDNY DACA - Meet and confer; request for consent to file reply brief

Stephen and colleagues -- Thank you for the thorough meet and confer yesterday where we discussed the outstanding
issues between the parties, including each paragraph of plaintiffs’ proposed order. After further discussion, aside from

                                                            2
  Case 1:16-cv-04756-NGG-VMS Document 353-1 Filed 12/04/20 Page 3 of 7 PageID #: 12871

the Federal Register and EAD conversion issues, plaintiffs do not see any further ways to narrow the disputes between
us based on your positions. If you have any updates regarding your clients’ position on the conversion to two-year EADs
and the Federal Register notice this morning before we file, please let us know. Thank you – Matthew



From: Pezzi, Stephen (CIV) <Stephen.Pezzi@usdoj.gov>
Sent: Thursday, December 3, 2020 9:43 PM
To: 'Muneer Ahmad' <muneer.ahmad@ylsclinics.org>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Wardenski, Joseph <Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex
<Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha <Anisha.Dasgupta@ag.ny.gov>; 'batallavidal_lso@mailman.yale.edu'
<batallavidal_lso@mailman.yale.edu>; Parker, Joshua <Joshua.Parker@ag.ny.gov>; 'Jessica Young'
<jessica.young@maketheroadny.org>; 'Mayra Joachin' <Joachin@nilc.org>; 'Araceli Martínez-Olguín' <martinez-
olguin@nilc.org>; 'Trudy Rebert' <rebert@nilc.org>; Thorp, Galen (CIV) <Galen.Thorp@usdoj.gov>; Westmoreland,
Rachael (CIV) <Rachael.Westmoreland@usdoj.gov>; Marutollo, Joseph (USANYE) <Joseph.Marutollo@usdoj.gov>;
Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>; Colangelo, Matthew <Matthew.Colangelo@ag.ny.gov>; 'Karen
Tumlin' <karen.tumlin@justiceactioncenter.org>; 'Batalla' <Batalla@nilc.org>; 'batalla@maketheroadny.org'
<batalla@maketheroadny.org>
Subject: RE: EDNY DACA - Meet and confer; request for consent to file reply brief

Counsel,

It was a pleasure speaking with you earlier this evening. We remain hopeful that we will be able to reach agreement
on some of these remedial issues, or at least narrow the scope of any remaining disagreements as far as we can. To
that end, we look forward to receiving your proposals on the subjects that we discussed (e.g., on the unlawful
presence issue, and on any of the other issues for which there is some possibility of common ground). On our end,
we will continue to do everything we can to get additional clarity from the agency, as quickly as we can, regarding
the logistical pros and cons (to the agency and to the Plaintiffs) of the various options we have discussed regarding
extending 1-year DACA/EADs to 2 years. We remain uncertain as to how much of this will be feasible before
noon tomorrow, but we will do everything we can to move things along as fast as we can.

In the interim, if you have any additional questions or concerns, do not hesitate to reach out (including late tonight
or early tomorrow morning, if necessary), either by email or at the number below (which is currently forwarding to
my cell).

Best regards,

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov

From: Pezzi, Stephen (CIV)
Sent: Thursday, December 03, 2020 9:53 AM
To: Muneer Ahmad <muneer.ahmad@ylsclinics.org>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Wardenski, Joseph <Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex
<Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha <Anisha.Dasgupta@ag.ny.gov>; batallavidal_lso@mailman.yale.edu;
Parker, Joshua <Joshua.Parker@ag.ny.gov>; Jessica Young <jessica.young@maketheroadny.org>; Mayra Joachin
<Joachin@nilc.org>; Araceli Martínez-Olguín <martinez-olguin@nilc.org>; Trudy Rebert <rebert@nilc.org>; Thorp, Galen
(CIV) <GThorp@civ.usdoj.gov>; Westmoreland, Rachael (CIV) <rwestmor@CIV.USDOJ.GOV>; Marutollo, Joseph
                                                           3
  Case 1:16-cv-04756-NGG-VMS Document 353-1 Filed 12/04/20 Page 4 of 7 PageID #: 12872

(USANYE) <JMarutollo@usa.doj.gov>; Rosenberg, Brad (CIV) <BRosenbe@civ.usdoj.gov>; Colangelo, Matthew
<Matthew.Colangelo@ag.ny.gov>; Karen Tumlin <karen.tumlin@justiceactioncenter.org>; Batalla <Batalla@nilc.org>;
batalla@maketheroadny.org
Subject: RE: EDNY DACA - Meet and confer; request for consent to file reply brief

5 PM today works for us. Thanks.

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov

From: Muneer Ahmad <muneer.ahmad@ylsclinics.org>
Sent: Wednesday, December 02, 2020 7:45 PM
To: Pezzi, Stephen (CIV) <spezzi@CIV.USDOJ.GOV>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Wardenski, Joseph <Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex
<Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha <Anisha.Dasgupta@ag.ny.gov>; batallavidal_lso@mailman.yale.edu;
Parker, Joshua <Joshua.Parker@ag.ny.gov>; Jessica Young <jessica.young@maketheroadny.org>; Mayra Joachin
<Joachin@nilc.org>; Araceli Martínez-Olguín <martinez-olguin@nilc.org>; Trudy Rebert <rebert@nilc.org>; Thorp, Galen
(CIV) <GThorp@civ.usdoj.gov>; Westmoreland, Rachael (CIV) <rwestmor@CIV.USDOJ.GOV>; Marutollo, Joseph
(USANYE) <JMarutollo@usa.doj.gov>; Rosenberg, Brad (CIV) <BRosenbe@civ.usdoj.gov>; Colangelo, Matthew
<Matthew.Colangelo@ag.ny.gov>; Karen Tumlin <karen.tumlin@justiceactioncenter.org>; Batalla <Batalla@nilc.org>;
batalla@maketheroadny.org
Subject: Re: EDNY DACA - Meet and confer; request for consent to file reply brief

Stephen,

Could we plan to speak at 5:00 pm tomorrow? It would be most helpful if you could present a specific proposal for how
the government would implement the 2-year conversion. Your papers suggested publication in the Federal Register as
one option. We would appreciate learning if that is the government’s proposal or if it has something else in mind.

We can use the following conference number:

203-432-9666
Meeting ID: 2034324716

Best,
Muneer

Muneer I. Ahmad
Sol Goldman Clinical Professor of Law
and Deputy Dean for Experiential Education
Yale Law School
P.O. Box 209090
New Haven, CT 06520-9090
tel. (203) 432-4716
fax (203) 432-1426
email: muneer.ahmad@ylsclinics.org

                                                          4
  Case 1:16-cv-04756-NGG-VMS Document 353-1 Filed 12/04/20 Page 5 of 7 PageID #: 12873

PRIVILEGED AND CONFIDENTIAL
This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain
information that is privileged, confidential and exempt from disclosure. If you are not the intended recipient, please do
not disseminate, distribute or copy this communication, by e-mail or otherwise. Instead, please notify me immediately
by return e-mail (including the original message in your reply) and by telephone and then delete and discard all copies of
the e-mail.



From: "Pezzi, Stephen (CIV)" <Stephen.Pezzi@usdoj.gov>
Date: Wednesday, December 2, 2020 at 5:31 PM
To: Muneer Ahmad <muneer.ahmad@ylsclinics.org>
Cc: "Khan, Sania" <Sania.Khan@ag.ny.gov>, "Wardenski, Joseph" <Joseph.Wardenski@ag.ny.gov>,
"Finkelstein, Alex" <Alex.Finkelstein@ag.ny.gov>, "Dasgupta, Anisha" <Anisha.Dasgupta@ag.ny.gov>,
"batallavidal_lso@mailman.yale.edu" <batallavidal_lso@mailman.yale.edu>, "Parker, Joshua"
<Joshua.Parker@ag.ny.gov>, Jessica Young <jessica.young@maketheroadny.org>, Mayra Joachin
<Joachin@nilc.org>, Araceli Martínez-Olguín <martinez-olguin@nilc.org>, Trudy Rebert <rebert@nilc.org>,
"Thorp, Galen (CIV)" <Galen.Thorp@usdoj.gov>, "Westmoreland, Rachael (CIV)"
<Rachael.Westmoreland@usdoj.gov>, "Marutollo, Joseph (USANYE)" <Joseph.Marutollo@usdoj.gov>,
"Rosenberg, Brad (CIV)" <Brad.Rosenberg@usdoj.gov>, "Colangelo, Matthew"
<Matthew.Colangelo@ag.ny.gov>, Karen Tumlin <karen.tumlin@justiceactioncenter.org>, Batalla
<Batalla@nilc.org>, "batalla@maketheroadny.org" <batalla@maketheroadny.org>
Subject: RE: EDNY DACA - Meet and confer; request for consent to file reply brief

Mr. Ahmad,

Thanks for your email. We remain interested in an effort to reach some common ground on these remedial issues.
Tomorrow is a busy day, but we can speak at 4:15 PM, if that works for your side.

As for your forthcoming motion for leave to file a reply brief on Friday, Defendants do not oppose. Note that I am
not sure whether we will be able to finalize any agreements before Friday -- but we can try.

I look forward to speaking with you tomorrow.

Best,

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov

From: Muneer Ahmad <muneer.ahmad@ylsclinics.org>
Sent: Wednesday, December 02, 2020 3:43 PM
To: Pezzi, Stephen (CIV) <spezzi@CIV.USDOJ.GOV>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Wardenski, Joseph <Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex
<Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha <Anisha.Dasgupta@ag.ny.gov>; batallavidal_lso@mailman.yale.edu;
Parker, Joshua <Joshua.Parker@ag.ny.gov>; Jessica Young <jessica.young@maketheroadny.org>; Mayra Joachin
<Joachin@nilc.org>; Araceli Martínez-Olguín <martinez-olguin@nilc.org>; Trudy Rebert <rebert@nilc.org>; Thorp, Galen

                                                            5
  Case 1:16-cv-04756-NGG-VMS Document 353-1 Filed 12/04/20 Page 6 of 7 PageID #: 12874

(CIV) <GThorp@civ.usdoj.gov>; Westmoreland, Rachael (CIV) <rwestmor@CIV.USDOJ.GOV>; Marutollo, Joseph
(USANYE) <JMarutollo@usa.doj.gov>; Rosenberg, Brad (CIV) <BRosenbe@civ.usdoj.gov>; Colangelo, Matthew
<Matthew.Colangelo@ag.ny.gov>; Karen Tumlin <karen.tumlin@justiceactioncenter.org>; Batalla <Batalla@nilc.org>;
batalla@maketheroadny.org
Subject: EDNY DACA - Meet and confer; request for consent to file reply brief

Dear Stephen,

I am following up on Matthew’s correspondence with you below to renew the State and Batalla Vidal Plaintiffs’
willingness to meet and confer regarding the possibility of a stipulation to relief in the DACA cases. We believe that there
may be some room for agreement, particularly with respect to the conversion of 1-year DACA and EADs to 2 years, and
propose that the parties talk by phone tomorrow, December 3. Please let us know if you are amenable.

In addition, the Plaintiffs plan to seek leave from the Court to file a short reply brief, to be due by this Friday, December
4. Please let us know if the government consents to this request. We would appreciate your prompt response.

Best,
Muneer

Muneer I. Ahmad
Sol Goldman Clinical Professor of Law
and Deputy Dean for Experiential Education
Yale Law School
P.O. Box 209090
New Haven, CT 06520-9090
tel. (203) 432-4716
fax (203) 432-1426
email: muneer.ahmad@ylsclinics.org

PRIVILEGED AND CONFIDENTIAL
This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain
information that is privileged, confidential and exempt from disclosure. If you are not the intended recipient, please do
not disseminate, distribute or copy this communication, by e-mail or otherwise. Instead, please notify me immediately
by return e-mail (including the original message in your reply) and by telephone and then delete and discard all copies of
the e-mail.



From: "Colangelo, Matthew" <Matthew.Colangelo@ag.ny.gov>
Date: Monday, November 23, 2020 at 3:24 PM
To: "Pezzi, Stephen (CIV)" <Stephen.Pezzi@usdoj.gov>, Karen Tumlin <karen.tumlin@justiceactioncenter.org>
Cc: "Khan, Sania" <Sania.Khan@ag.ny.gov>, Muneer Ahmad <muneer.ahmad@ylsclinics.org>, "Wardenski,
Joseph" <Joseph.Wardenski@ag.ny.gov>, "Finkelstein, Alex" <Alex.Finkelstein@ag.ny.gov>, "Dasgupta,
Anisha" <Anisha.Dasgupta@ag.ny.gov>, "batallavidal_lso@mailman.yale.edu"
<batallavidal_lso@mailman.yale.edu>, "Parker, Joshua" <Joshua.Parker@ag.ny.gov>, Jessica Young
<jessica.young@maketheroadny.org>, Mayra Joachin <Joachin@nilc.org>, Araceli Martínez-Olguín <martinez-
olguin@nilc.org>, Trudy Rebert <rebert@nilc.org>, "Thorp, Galen (CIV)" <Galen.Thorp@usdoj.gov>,
"Westmoreland, Rachael (CIV)" <Rachael.Westmoreland@usdoj.gov>, "Marutollo, Joseph (USANYE)"
<Joseph.Marutollo@usdoj.gov>, "Rosenberg, Brad (CIV)" <Brad.Rosenberg@usdoj.gov>
Subject: RE: EDNY DACA - Local Rule 56.1 statement


                                                              6
  Case 1:16-cv-04756-NGG-VMS Document 353-1 Filed 12/04/20 Page 7 of 7 PageID #: 12875

Stephen -- thank you for the call and for this message. The NY and BV teams are both happy to discuss a negotiated
resolution regarding relief under the APA, but at this point we think it would be most productive to get our motions on
file and then discuss once you’ve had an opportunity to review the relief we’re seeking and discuss it with your clients. If
you’d like to schedule a time to discuss on Wednesday morning in the interest of resolving the remedial question by
stipulation, let us know and we can be available at your convenience. Thanks -- Matthew.

From: Pezzi, Stephen (CIV) <Stephen.Pezzi@usdoj.gov>
Sent: Monday, November 23, 2020 10:16 AM
To: Colangelo, Matthew <Matthew.Colangelo@ag.ny.gov>; Karen Tumlin <karen.tumlin@justiceactioncenter.org>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Muneer Ahmad <muneer.ahmad@ylsclinics.org>; Wardenski, Joseph
<Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex <Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha
<Anisha.Dasgupta@ag.ny.gov>; batallavidal_lso@mailman.yale.edu; Parker, Joshua <Joshua.Parker@ag.ny.gov>; Jessica
Young <jessica.young@maketheroadny.org>; Mayra Joachin <Joachin@nilc.org>; Araceli Martínez-Olguín <martinez-
olguin@nilc.org>; Trudy Rebert <rebert@nilc.org>; Thorp, Galen (CIV) <Galen.Thorp@usdoj.gov>; Westmoreland,
Rachael (CIV) <Rachael.Westmoreland@usdoj.gov>; Marutollo, Joseph (USANYE) <Joseph.Marutollo@usdoj.gov>;
Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>
Subject: RE: EDNY DACA - Local Rule 56.1 statement

Matthew,

Per our call, Defendants do not oppose that request for relief. As we also discussed, let me know if you think it
would be worth having a broader conversation about the scope of relief that Plaintiffs intend to request.

Thanks,

Stephen M. Pezzi
Trial Attorney
United States Department of Justice
Civil Division - Federal Programs Branch
1100 L Street NW
Washington, DC 20005
(202) 305-8576 | stephen.pezzi@usdoj.gov

From: Colangelo, Matthew <Matthew.Colangelo@ag.ny.gov>
Sent: Sunday, November 22, 2020 7:42 PM
To: Pezzi, Stephen (CIV) <spezzi@CIV.USDOJ.GOV>; Karen Tumlin <karen.tumlin@justiceactioncenter.org>
Cc: Khan, Sania <Sania.Khan@ag.ny.gov>; Muneer Ahmad <muneer.ahmad@ylsclinics.org>; Wardenski, Joseph
<Joseph.Wardenski@ag.ny.gov>; Finkelstein, Alex <Alex.Finkelstein@ag.ny.gov>; Dasgupta, Anisha
<Anisha.Dasgupta@ag.ny.gov>; batallavidal_lso@mailman.yale.edu; Parker, Joshua <Joshua.Parker@ag.ny.gov>; Jessica
Young <jessica.young@maketheroadny.org>; Mayra Joachin <Joachin@nilc.org>; Araceli Martínez-Olguín <martinez-
olguin@nilc.org>; Trudy Rebert <rebert@nilc.org>; Thorp, Galen (CIV) <GThorp@civ.usdoj.gov>; Westmoreland, Rachael
(CIV) <rwestmor@CIV.USDOJ.GOV>; Marutollo, Joseph (USANYE) <JMarutollo@usa.doj.gov>; Rosenberg, Brad (CIV)
<BRosenbe@civ.usdoj.gov>
Subject: EDNY DACA - Local Rule 56.1 statement

Counsel – the plaintiffs intend to file a joint request with Judge Garaufis tomorrow morning seeking leave to forgo the
Local Civil Rule 56.1 statement in connection with our forthcoming motion for partial summary judgment, given that we
are proceeding on the APA claim only. Please let us know if we may state that Defendants do not oppose this request.
Thanks – Matthew



                                                             7
